Dismissed and Memorandum Opinion filed June 30, 2005








Dismissed and Memorandum Opinion filed June 30, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00592-CR
____________
 
KENNETH E.
DUCHARME, JR., Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
185th District Court
Harris County,
Texas
Trial Court Cause No. 1011281
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to possession of more than
four grams, but less than 200 grams, of methamphetamine.  In accordance with the terms of a plea
bargain agreement with the State, the trial court sentenced appellant on May 6,
2005, to confinement for four years in the Institutional Division of the Texas
Department of Criminal Justice. 
Appellant filed a pro se notice of appeal.  Because appellant has no right to appeal, we
dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that appellant waived his right to appeal.  See Tex.
R. App. P. 25.2(a)(2).  In
addition, this is a plea bargain case, and the defendant has no right of
appeal.  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed June 30, 2005.
Panel consists of Chief Justice
Hedges and Justices Fowler and Frost. 
Do Not Publish C Tex. R. App.
P. 47.2(b).